DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment and RCE filed January 04, 2022.     Claims 1-4 are pending. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed January 04, 2022 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Yamakami (2012/0043005), Watanabe (2021/0005570), Kurosawa (2005/0016678), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed electronic component mounting device that thermocompression-bonds an electronic component to a substrate or another electronic component and seals a gap between the electronic component and the substrate or a gap between the electronic component and the other electronic component using an insulating resin, or fairly make a prima facie obvious case of said claimed electronic component mounting device, in combination with other claimed limitations, such as recited in claim 1, the inclusion of comprising a film cutting mechanism which makes an end of a long film left in the width direction to cut out a sliced film; and a mounting tool which has a compression bonding portion and a holding portion, wherein the compression bonding portion vacuum-suctions the electronic component through the sliced film via a first adsorption path and thermocompression-bonds the electronic component to the substrate or the other electronic component through the sliced film, the holding portion suctions and holds the sliced film via a second adsorption path formed on the outside of the compression bonding portion, and the compression bonding portion protrudes from the holding portion, wherein the film cutting mechanism includes: a base body part; a film feeding roll, disposed on a side of the base body part, wherein the long film is wound around the film feeding roll; and a film take-up roll, disposed on the other side of the base body part, wherein the long film is fixed to the film take-up roll, wherein the film feeding roll supplies the long film and the film take-up roll recovers the long film from which the sliced film is cut, wherein the sliced film is separated from the end of 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822